DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 2/19/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 14 have been made of record.
Claims 1-34 are pending.
Claims 4, 18-28 and 30-34 remain withdrawn for being drawn to non-elected inventions for the reasons of record at pg. 2 of the office action of 8/19/2020.
Claims 1-3, 5-17 and 29 are under examination.
Response to Arguments-withdrawn

The rejection of claim(s) 1-3, 5-10, 12-13, 15-17 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (IDS, US 2012/0116056) is withdrawn in view of applicant’s arguments that Sun et al does not teach an Fc comprising IgG1 hinge and IgG4 Fc. However, upon further consideration a new ground of rejection is made under 35 USC 103.
The rejection of claim(s) 1-3, 6, 9-11, 14, 17 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuurman et al. (2011/0045007) ) is withdrawn in view of applicant’s arguments that Schuurman et al do not teach an Fc comprising IgG1 hinge and IgG4 Fc. However, upon further consideration a new ground of rejection is made under 35 USC 103.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-13, 15-17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (IDS, US 2012/0116056) in view of Yang and Ambrogelly (Current Opinion in Biotech 30: 225-229, 2014).
The instantly claimed invention is broadly drawn to a chimeric polypeptide, comprising the formula: H - Fc, wherein H is the hinge region of IgG1, and Fc is the Fc region of IgG4, wherein H and Fc are human polypeptide sequences, a chimeric polypeptide according to claim 1, further comprising the formula: L-H-Fc, wherein L is a peptide linker, wherein L comprises about 5 to about 10 amino acids, claim 6 further H fragment, a VL fragment, or a camelid nanobody, wherein the biologically active polypeptide comprises human growth hormone (hGH),  a dimeric chimeric polypeptide comprising the chimeric polypeptide of claim 1 comprises at least one interchain disulfide bond in the hinge region.
Sun et al teach an Fc fusion proteins of human growth hormone comprising a structure hGH-L-Fc, wherein L is flexible linker of about 20 amino acids or less (abstract). They teach that Fc comprises human IgG Fc comprising a hinge [0011]. They teach that human IgG Fc is human IgG4 and is attached with a protein using a flexible linker of about 20 amino acids or less [0011]. They teach that human growth hormone and a human IgG Fc attached via a linker [0012]. They teach that the hinge region comprises four cysteine amino acids and that out of four cysteine amino acids, 3rd and 4th cysteine amino acids are involved in making a disulfide bond between two heavy chains [0020]. Therefore, regarding claims 16-17, the hGH-L-Fc would be making a dimer in a composition in PBS buffer as disclosed in paragraph [0035], unless evidence to contrary.  Regarding claim 8, they teach using a linker GlyGlyGlyGlySer which is 5 amino acids in length and 100% identical to the amino acid sequence of SEQ ID NO: 5 (see amino acids 229-232 of SEQ ID NO: 32 of Sun et al).  They teach using a 
Regarding claim 5, they teach that IgG4 amino acid sequence is more than 80% identical to amino acids 244-460 of amino acid sequence represented in the growth hormone fusion protein of SEQ ID NO: 32 or amino acids 244-462 of SEQ ID NO: 20 because Sun et al teach that they made a single mutation at position 234 from Phe to Leu [0007]. Therefore, the sequence identity is about 99% identity to the instantly claimed sequence ID NO: 5. Regarding claims 10 and 12, Sun et al teach that the human growth hormone comprises an amino acid sequence of 192 amino acids in length starting from amino acid position 1-192 (about 100% identity, Figure 2C). They teach a pharmaceutical composition comprising the human growth hormone and human IgG Fc fusion in phosphate buffer saline that is administered via a single s.c. injection in rats [0035]. Sun et al do not teach a chimeric between the hinge region of IgG1 and Fc region of IgG4.
Yang and Ambrogelly teach engineering of the IgG4 region making it to resemble with IgG1 and that this change is sufficient to dramatically reduce half molecule exchange in vitro or in vivo (see abstract).  They teach that the S228P modification of the hinge confers pharmaceutical properties to IgG4 equivalent to standard IgG1, while retaining the inability to trigger ADCC and CDC. They show that there are only 4 differences in the hinge region of IgG4 from IgG1, one P228S, and three amino acids shorter (amino acids K P E) (see Figure 2). Therefore, one skill in the art would be able to make modification in the hinge regions of IgG1 or IgG4 or to swap the hinge domain to modify a di-sulfide bond formation or to modify a function as taught by Yang and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to swap hinge domain of IgG1 to Fc region of IgG4 to make a hybrid IgG Fc or modify amino acids of IgG4 to make the hinge region of IgG1 as taught by Yang and Ambrogelly to make a fusion protein as taught by Sun et al. One of ordinary skill of the art would have been motivated to do so because hinge regions of IgG1 and IgG4 provide different advantages as taught by Yang and Ambrogelly. Additionally, there are very limited number of domains in an IgG (e.g., CH1, CH2, CH3, VH, hinge region) and each provide some functional and structure roles that are well known in the art. Further, one would have had a reasonable expectation, barring evidence to the contrary, the composition would be provide a product that has enhanced binding properties. Since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
(s) 1-3, 6, 9-11, 14, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schuurman et al. (2011/0045007) in view of Yang and Ambrogelly (Current Opinion in Biotech 30: 225-229, 2014).
The instant invention is broadly drawn to a chimeric polypeptide, comprising the formula: H - Fc, wherein H is the hinge region of IgG1, and Fc is the Fc region of IgG4, wherein H and Fc are human polypeptide sequences, a chimeric polypeptide according to claim 1, further comprising the formula: L-H-Fc, wherein L is a peptide linker, wherein L comprises about 5 to about 10 amino acids, claim 6 further comprises the formula: P-L-H-Fc, wherein P is a biologically active polypeptide, wherein said biologically active polypeptide comprises a hormone, a cytokine, a growth factor, a co-stimulatory molecule, a hormone receptor, a cytokine receptor, a growth factor receptor, a short peptide, or an antibody fragment, wherein the biologically active polypeptide comprises an antibody fragment selected from a Fab fragment, a VH fragment, a VL fragment, or a camelid nanobody, wherein the biologically active polypeptide is selected from GLP-1, TNFR, Factor VIII, VEGFR and TGF-beta 1 and a pharmaceutical composition comprising the chimeric polypeptide.
Schuurman et al teach making fusion proteins comprising a first protein and a monovalent immunoglobulin to extend the half-life of said first protein (abstract). They teach that the immunoglobulin or a fragment thereof comprises at least the CH2 and CH3 of CH and may comprise a hinge region [0011]. They teach that the first molecule is one of the following: a cytokine, a polypeptide, a peptide mimetic [0012]. They teach that a cytokine or a polypeptide is linked via a linker to an immunoglobulin [0025-0028]. They teach that immunoglobulin subtype is IgG4 [0031]. Regarding claim 11-12, they 
Yang and Ambrogelly teach engineering of the IgG4 region making it to resemble with IgG1 and that this change is sufficient to dramatically reduce half molecule exchange in vitro or in vivo (see abstract).  They teach that the S228P modification of the hinge confers pharmaceutical properties to IgG4 equivalent to standard IgG1, while retaining the inability to trigger ADCC and CDC. They show that there are only 4 differences in the hinge region of IgG4 from IgG1, one P228S, and three amino acids shorter (amino acids K P E) (see Figure 2). Therefore, one skill in the art would be able to make modification in the hinge regions of IgG1 or IgG4 or to swap the hinge domain to modify a di-sulfide bond formation or to modify a function as taught by Yang and Ambrogelly. It is noted to applicants that swapping a domain (including a hinge, CH3, CH2 or CH1 domain from IgG1 to IgG2 or IgG2) is routine in the art.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to swap hinge domain of IgG1 to Fc region of IgG4 to make a hybrid IgG Fc or modify amino acids of IgG4 to make the hinge region of IgG1 as taught by Yang and Ambrogelly to make a fusion protein as taught by Schuurman et al. One of ordinary skill of the art would have been motivated to do so because hinge regions of IgG1 and IgG4 provide different advantages as taught by Yang and 
Conclusion
No claims is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GYAN CHANDRA/Primary Examiner, Art Unit 1646